DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein” in line 8, which is grammatically inconsistent with the subsequent recitations. A recommended correction is to delete “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the opening and/or closing said gate is decelerated by way of a friction brake” in lines 1-2 and claim 18 recites “a braking element frictionally engages a braking surface rotating along with said gate panel drive” in lines 1-2. However, claim 12 previously introduces “a braking assembly which decelerates the opening and/or closing of said gate” in line 10 and “wherein said braking assembly comprises a friction brake, where a braking element of said friction brake is in frictional engagement with a braking surface” in lines 16-17. It is unclear if the recitations of “a friction brake” in claim 17 and “a braking element” and “a braking surface” in claim 18 are introducing new elements, or if the elements of claim 12 are intended to be referenced. As best understood in view of the disclosure, only one friction brake, braking element, and braking surface are provided on the assembly. However, if the elements of claim 12 are intended to be referenced in claims 17 and 18, it is unclear how claims 17 and 18 further limit the method of claim 12, as all of the limitations in claims 17 and 18 are already set forth in claim 12 (i.e. deceleration of the gate by way of a friction brake, and a braking element frictionally engaging a braking surface when the braking assembly is triggered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9, 11, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krolo (U.S. Patent No. 5,551,535) in view of Rejc (U.S. Patent No. 9,416,579) and Waehrisch (U.S. Patent Application Publication No. 2016/0319598).
Regarding claim 1, Krolo discloses a gate with a crash-down prevention mechanism [FIG. 1], comprising
a gate panel (roll-up gate disclosed in column 2, lines 65-66) which can be opened and closed by rotation of a gate panel drive (the gate panel drive is formed by the motor M and the shaft 10) which has a gate panel shaft (10),

a braking assembly (20, 22, 23, 12, 14) with which opening and/or closing said gate panel can be decelerated (column 3, lines 43-67), and
a first measuring device (30, 31) for determining at least one movement parameter of said gate panel (column 3, lines 30-40),
wherein a second measuring device for determining at least one movement parameter of said motor (a second measuring device comprising a pulse generator provided at the motor is disclosed in column 3, lines 30-31), and
a comparator which compares the measured movement parameters of said gate panel and said motor and triggers said braking assembly if the measured movement parameters of said gate panel and said motor fall outside a defined relationship to each other (column 3, lines 30-67 discloses a pulse comparator that compares the parameter of the pulse generator provided on the shaft 10 and the parameter of the pulse generator provided at the motor, and triggering of the braking assembly if the difference between the parameters deviates from a reference),
wherein the second measuring device is provided at the motor (column 3, lines 30-31),
wherein the first measuring device is provided at an end of the gate panel shaft (the first measuring device 30, 31, is provided at the journal 11, which is disclosed in column 2, lines 65-66 as being provided at the end of the shaft),
wherein said braking assembly comprises a friction brake (column 3, lines 50-52 discloses frictional engagement between disk 22 and brake member 12), where a braking element (23) of said friction brake is in frictional engagement with a braking surface (14) of a disk brake (12) rotating along with said gate panel shaft when said braking assembly is triggered (column 3, lines 1-29).
Krolo does not disclose a holding brake provided at the motor, or positioning of the braking assembly and the motor at opposite ends of the gate panel shaft and positioning of the first measuring device at a motor side end of the gate panel shaft.
Nonetheless, Rejc discloses a gate with a crash-down prevention mechanism comprising a first measuring device (10) provided at a motor side end of a gate panel shaft (4; column 5, lines 40-45 discloses that the measuring device can be integrally formed with the drive 10, which inherently places it on a motor side end of the shaft), wherein a braking assembly (9) is provided at an opposite end side of the gate panel shaft opposite to the motor side end of the gate panel shaft [FIG. 1]. Furthermore, Waehrisch discloses a gate assembly including a holding brake (9) provided at a motor (11; paragraphs 0023-0024).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Krolo to have the brake assembly and motor positioned at opposite ends of the shaft with the first measuring device provided at a motor side end of the shaft, as taught by Rejc, in order to separate the operating components to facilitate access and repair, and to prevent heat buildup or vibrations generated by either component from affecting the other. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Krolo to include a holding brake, as taught by Waehrisch, in order to prevent overtravel of the motor resulting in binding or damage to the gate, and to prevent movement of the gate when the motor is not actuated. It is noted that providing the holding brake at the motor would inherently result in the second measuring device being provided at the holding brake, as the second measuring device of Krolo is already disclosed as being provided at the motor--providing each of the three components at the same place would mean that they are each provided “at” each other. It is also noted that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, and locating the first measuring device, braking assembly, and motor at the claimed locations would have been an obvious matter of rearranging parts to one having ordinary skill in the art, as all of the components would still operate in the same manner.
Regarding claim 3
Regarding claim 4, Krolo discloses that a movement parameter of said motor determined by said second measuring device is a rotational speed of a rotating motor shaft (column 3, lines 30-40).
Regarding claim 5, Krolo discloses that a movement parameter of said motor determined by said second measuring device is an angular position of a rotating motor shaft (the pulse generator provided on the motor disclosed in column 3, lines 30-40 operates by detecting specific angular positions of the motor shaft to trigger pulse detections).
Regarding claim 8, Krolo discloses that said motor is adapted to be controlled to a standstill of said motor, where said gate panel can be held in a position (the motor is configured to at least move the gate between opened and closed positions, at which the gate panel is in a standstill position and held in said position).
Regarding claim 9, Krolo discloses that said braking assembly can stop a closing motion of said gate panel within a defined stopping distance (column 3, lines 43-65; the “defined stopping distance” is broadly recited--the braking assembly is configured to stop the gate and will therefore inherently stop the gate within a defined distance).
Regarding claim 11, Krolo discloses that said gate is stored in an open position, but does not disclose a spiral guide.
Nonetheless, Rejc discloses a gate that is stored in a spiral guide in an open position (column 5, lines 25-27).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate of Krolo to include the spiral guide taught by Rejc, in order to provide consistent guidance for the gate during operation, and to prevent excessive wear on the gate caused by repeated contact between portions of the gate during winding and unwinding.
Regarding claims 12, 17, and 18, as best understood, Krolo discloses a method for triggering a crash-down prevention mechanism (column 2, lines 42-67 discloses a method for triggering a failsafe operation corresponding to a crash-down event) of a gate [FIG. 1] with a gate panel (roll-up gate disclosed in column 2, lines 65-66) which can be opened and closed by rotation of a gate panel drive which has a gate panel shaft (10), where

at least one movement parameter of a motor is determined by way of a second measuring device (a second measuring device comprising a pulse generator provided at the motor is disclosed in column 3, lines 30-31),
the measured movement parameters of said gate panel and of said motor are compared by way of a comparator (a pulse comparator is disclosed in column 3, lines 30-67),
and a braking assembly which decelerates the opening and/or closing of said gate is triggered if said movement parameters of said motor and said gate panel fall outside a defined relationship other (column 3, lines 30-67 discloses that the pulse comparator compares the parameter of the pulse generator provided on the shaft 10 and the parameter of the pulse generator provided at the motor, and triggering of the braking assembly if the difference between the parameters deviates from a reference),
wherein the second measuring device is provided at the motor (column 3, lines 30-31),
wherein the first measuring device is provided at an end of the gate panel shaft (the first measuring device 30, 31, is provided at the journal 11, which is disclosed in column 2, lines 65-66 as being provided at the end of the shaft),
wherein said braking assembly comprises a friction brake (column 3, lines 50-52 discloses frictional engagement between disk 22 and brake member 12), where a braking element (23) of said friction brake is in frictional engagement with a braking surface (14) of a disk brake (12) rotating along with said gate panel shaft when said braking assembly is triggered (column 3, lines 1-29),
As noted in the rejection under 35 U.S.C. 112(b) above, the limitations of claims 17 and 18 are substantially coextensive in scope with the corresponding limitations recited in claim 12. Krolo does not disclose a holding brake provided at the motor, or positioning of the braking assembly and the motor at opposite ends of the gate panel shaft and positioning of the first measuring device at a motor side end of the gate panel shaft.
Nonetheless, Rejc discloses a method for triggering a crash-down prevention mechanism of a gate comprising a first measuring device (10) provided at a motor side end of a gate panel shaft (4; column 5, lines 40-45 discloses that the measuring device can be integrally formed with the drive 10, which inherently places it on a motor side end of the shaft), wherein a braking assembly (9) is provided at an opposite end side of the gate panel shaft opposite to the motor side end of the gate panel shaft [FIG. 1]. Furthermore, Waehrisch discloses a method for operating a gate assembly including a holding brake (9) provided at a motor (11; paragraphs 0023-0024).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Krolo to include providing the brake assembly and motor positioned at opposite ends of the shaft with the first measuring device provided at a motor side end of the shaft, as taught by Rejc, in order to separate the operating components to facilitate access and repair, and to prevent heat buildup or vibrations generated by either component from affecting the other. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Krolo to include a holding brake, as taught by Waehrisch, in order to prevent overtravel of the motor resulting in binding or damage to the gate, and to prevent movement of the gate when the motor is not actuated. It is noted that providing the holding brake at the motor would inherently result in the second measuring device being provided at the holding brake, as the second measuring device of Krolo is already disclosed as being provided at the motor--providing each of the three components at the same place would mean that they are each provided “at” each other. It is also noted that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, and locating the first measuring device, braking assembly, and motor at the claimed locations would have been an obvious matter of rearranging parts to one having ordinary skill in the art, as all of the components would still operate in the same manner.
Regarding claim 14, Krolo discloses that an angular position of said gate panel drive is determined by way of said first measuring device (the first measuring device 30, 31 is disclosed in column 3, lines 30-40 as using the proximity switch 30 to detect the position of the pulse generator 31; the 
Regarding claim 15, Krolo discloses that a rotational speed of a rotating motor shaft of said motor is determined by way of said second measuring device (column 3, lines 30-40).
Regarding claim 16, Krolo discloses that an angular position of a rotating motor shaft of said motor is determined by way of said second measuring device (the pulse generator provided on the motor disclosed in column 3, lines 30-40 operates by detecting specific angular positions of the motor shaft to trigger pulse detections).
Regarding claim 19, Krolo discloses that said braking assembly stops a closing motion of said gate panel within a defined stopping distance (column 3, lines 43-65; the “defined stopping distance” is broadly recited--the braking assembly is configured to stop the gate and will therefore inherently stop the gate within a defined distance).

 Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krolo (U.S. Patent No. 5,551,535) in view of Rejc (U.S. Patent No. 9,416,579) and Waehrisch (U.S. Patent Application Publication No. 2016/0319598), as applied to claims 1 and 12 above, and further in view of Hotto (U.S. Patent No. 7,208,897).
Regarding claims 2 and 13, Krolo, as modified above, discloses the gate and method comprising the first measuring device, but does not disclose that the first measuring device determines a translation speed of the gate panel.
Nonetheless, Hotto discloses a first measuring device (112) configured to determine a first movement parameter that is a translation speed of a gate (column 5, line 64-column 6, line 20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first measuring device of Krolo, as modified above, to be configured to determine a translation speed of the gate panel, as taught by Hotto, in order to provide direct measurement of translation speed of the gate itself, so as to enable detection of movement of the gate should it become dislodged from the shaft or otherwise move irregularly relative to the shaft, such that the emergency braking operation can be performed based more accurately.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krolo (U.S. Patent No. 5,551,535) in view of Rejc (U.S. Patent No. 9,416,579) and Waehrisch (U.S. Patent Application Publication No. 2016/0319598), as applied to claim 1 above, and further in view of Mazej (U.S. Patent Application Publication No. 2011/0146920).
Regarding claim 10, Krolo, as modified above, discloses the gate panel drive, but does not disclose a drive wheel and a drive device extending in a height direction of said gate.
Nonetheless, Mazej discloses a gate having a drive wheel (74) formed a gate panel drive (7) that can engage at least one drive device (73) extending in a height direction of said gate [FIG. 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate of Krolo, as modified above, to include the drive wheel and drive device of Mazej, in order to provide drive support at the bottom of the gate, so as to reduce wear resulting from forces applied along the length of the gate panel resulting from the weight of the panel itself, and to improve the durability and longevity of the gate panel.

Response to Arguments
Applicant’s arguments, filed 1/31/22, with respect to the rejection(s) of claim(s) 1-5 and 8-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art references (Krolo, Waehrisch, Hotto, and Mazej).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634